DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the setting of the NAV for the multiple wireless links comprises transmitting a control frame on each link of the multiple wireless links; the transmitted control frame is configured to cause other MLDs to set a NAV for each link of the multiple wireless links of the respective other MLDs;  the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 8-10, 15, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term “a control frame” is confusing since does “a control frame” refer the first control frame or another and different control frame.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Parent Application Publication 2005/0013253 (Lindskorg, et al) in view of United States Parent Application Publication 2010/0039969 (Sukenari, et al).
Lindskorg, et al discloses a method for wireless communications by a first entity of a first multi-link device (MLD) (figure 1, #10), comprising receiving a first control frame transmitted on a first wireless link; and setting, in response to receiving the first control frame, a network allocation vector (NAV) for each link of multiple wireless links of the first MLD (paragraphs 23-26).  Lindskorg, et al does not disclose a network allocation vector (NAV) for each link of multiple wireless links of the first MLD based on a duration field in the first control frame.  


Sukenari, et al teaches the use of a network allocation vector (NAV) for each link of multiple wireless links of the first MLD based on a duration field in the first control frame for the purpose of to stop repeated transmission to the radio communication device, note paragraphs 47 and 48 and claim 15.  Hence, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of a network allocation vector (NAV) for each link of multiple wireless links of the first MLD based on a duration field in the first control frame for the purpose of to stop repeated transmission to the radio communication device, as taught by Sukenari, et al, in the method for wireless communications by a first entity of a first multi-link device (MLD) of Lindskorg, et al in order to prevent the opportunity of transmission of the radio communication device from being reduced, whereby the communication can be made valid.



(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 
Regarding claims 3 and 15, note in Sukenari, et al claims 1, 11, paragraphs 1, 43-49, and 53, etc.
Regarding claim 13, this is the apparatus version of the method claim 1.  Also note that both references are transmitting and receiving digital data and having some type of processor and memory is inherent.
Regarding claim 14, a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses.
The dependent claim is directed to first control frame and not to the apparatus or it’s function and hence, not given patentable weight. 
.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Parent Application Publication 2005/0013253 (Lindskorg, et al) in view of United States Parent Application Publication 2010/0039969 (Sukenari, et al) as applied to claim 1 above, and further in view of United States Parent Application Publication 2020/0275306 (SHAH, et al).
Lindskorg, et al in view of Sukenari, et al discloses all subject matter, note the above paragraph, except for a control frame is configured to cause other MLDs to set a NAV for each link of the multiple wireless links of the respective other MLDs.  

SHAH, et al teaches a use of a control frame is configured to cause other MLDs to set a NAV for each link of the multiple wireless links of the respective other MLDs for the purpose of a dynamic modular traffic control function, paragraphs 5-8. Hence, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of a control frame is configured to cause other MLDs to set a NAV for each link of the multiple wireless links of the respective other MLDs for the purpose of a dynamic modular traffic control function, as taught by SHAH, et al, in the method for wireless communications by a first entity of a first multi-link device (MLD) of Lindskorg, et al in view of Sukenari, et al in order to protocol agents that can map states and commands to sub-service chain functions that are configured per path and quality of service (QoS) flows.



.

Claims 5, 11, 12, 17, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Parent Application Publication 2005/0013253 (Lindskorg, et al) in view of United States Parent Application Publication 2010/0039969 (Sukenari, et al) as applied to claim 1 above, and further in view of United States Parent Application Publication 2021/0329698 (JANG, et al).
Lindskorg, et al in view of Sukenari, et al discloses all subject matter, note the above paragraph, except for transmitted control frame is configured to cause other MLDs to set a NAV for each link of the multiple wireless links of the respective other MLDs.  

JANG, et al teaches the use of transmitting control frame is configured to cause other MLDs to set a NAV for each link of the multiple wireless links of the respective other MLDs for the purpose of setting a NAV in a wireless LAN system, note abstract, paragraph 232, 239-241, 249, etc.  Hence, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of transmitting control frame is configured to cause other MLDs to set a NAV for each link of the multiple wireless links of the respective other MLDs for the purpose of setting a NAV in a wireless LAN system, as taught by JANG, et al, in the method for wireless communications by a first entity of a first multi-link device (MLD) of Lindskorg, et al in view of Sukenari, et al in order to transmitting STA transmits a signal in a basic service set (BSS), another STA in the BSS may require NAV setting.




Regarding claims 11 and 12, note abstract, paragraph 232, 239-241, 249, etc. in JANG, et al.  These claims are in alternative form.  JANG, et al shows transmitting signaling, a NAV for multiple wireless links for one or more other MLDs, hence it is inherently enables.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claims 6, 7,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645